EMPLOYMENT AGREEMENT

        EMPLOYMENT AGREEMENT (this “Agreement”), dated as of September 24, 2003,
by and between Eos International, Inc., a Delaware corporation, with its office
located at 888 Seventh Avenue, 13th Floor, New York, New York 10106 (the
“Company”), and Jose Ferreira, Jr. with an address at 73 Turning Mill Lane, New
Canaan, Connecticut 06840 (“Executive”).


R E  C  I  T  A  L  S:

        WHEREAS, the Company desires to employ Executive as its President and
Chief Executive Officer, and Executive desires to serve the Company in such
capacities on the terms and conditions hereinafter set forth.

        NOW, THEREFORE, it is agreed as follows:

1.          DEFINITIONS

                As used in this Agreement, the following terms shall have the
meanings set forth below:

                1.1     “2003 Plan” shall mean the Eos International, Inc. 2003
Deferred Compensation Plan.

                1.2     “Affiliate”shall mean a corporation which, directly or
indirectly, controls, is controlled by or is under common control with the
Company, and for purposes hereof, “control” shall mean the ownership of 20% or
more of the Voting Stock of the corporation in question.

                1.3     “Agreement” shall have the meaning assigned to such term
in the Preamble to this Agreement.

                1.4     “Approved Activities” shall have the meaning assigned to
such term in Section 2.2 of this Agreement.

                1.5     “Basic Salary” shall have the meaning assigned to such
term in Section 5.1 of this Agreement.

                1.6     “Board” shall mean the Board of Directors of the Company
as duly constituted from time to time. Any action of the Board hereunder with
respect to this Agreement shall require the approval of a majority of the whole
Board.

                1.7     “Bonus” shall have the meaning assigned to such term in
Section 5.2 of this Agreement.

                1.8     “Business” shall mean the business conducted by the
Company or any Subsidiary, directly or indirectly.

--------------------------------------------------------------------------------

                1.9     “Cause”shall mean any of the following:

                          (a)     The conviction of Executive for a felony under
federal law or a felony under the law of the State of Connecticut or an
equivalent violation under the law of any other jurisdiction within the United
States, or the willful commission by Executive of a criminal act or other act
not in the course of the conduct by Executive of the Duties that in the
reasonable judgment of the Board causes or will likely cause substantial
economic damage to the Company or substantial injury to the business reputation
of the Company;

                          (b)      The commission by Executive of an act of
fraud in the conduct of Executive’s duties on behalf of the Company;

                          (c)      The continuing willful failure of Executive
to conduct the substantive duties of Executive to the Company (other than any
such failure resulting from Executive’s incapacity due to physical or mental
illness) after written notice thereof (specifying the particulars thereof in
reasonable detail) and a reasonable opportunity to be heard and cure such
failure are given to Executive by the Compensation Committee of the Board;

                          (d)      The order of a federal or state regulatory
agency or a court of competent jurisdiction requiring the termination of
Executive’s employment hereunder; or

                          (e)      The commission by the Executive of an action
involving moral turpitude which the Board determines in good faith will have a
material adverse effect on the Company.

                          For purposes of this Section 1.9, no act, or failure
to act, on Executive’s part shall be considered “willful” unless done, or
omitted to be done, by him not in good faith and without reasonable belief that
his action or omission was in the best interests of the Company or a Subsidiary.

                1.10      “Change of Control” shall mean:

                          (a)      any “person” (as such term is used in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended (the
“Act”)), other than a trustee or other fiduciary holding securities under an
employee benefit plan of the Company, any person or “group” (as such term is
used in Regulation D-G of the Securities and Exchange Commission under the Act)
who on the date of this Agreement is the beneficially owner (as defined herein)
of 5% or more of any class of equity securities of the Company, or a person
engaging in a transaction of the type described in clause (c) of this subsection
but which does not constitute a change in control under such clause, is or
becomes the “beneficial owner” (as defined in Rule 13d-3 under the Act),
directly or indirectly, of securities of the Company representing 45% or more of
the combined voting power of the Company’s then outstanding securities;

                          (b)      during any period of two consecutive years
during the term of this Agreement, individuals who at the beginning of such
period constitute the Board and any new director (other than a director
designated by a person who has entered into as agreement with the Company to
effect a transaction described in clauses (a), (c) or (d) of this subsection)
whose election by the Board or nomination for election by the Company
shareholders was approved by a vote of at least two-thirds of the directors then
still in office who either were directors at the beginning of the period or
whose election or nomination for election was previously so approved, cease for
any reason to constitute a majority thereof;

2

--------------------------------------------------------------------------------

                          (c)      the shareholders of the Company approve, or
if no shareholder approval is required or obtained, the Company or a subsidiary
of the Company completes a merger, consolidation or similar transaction of the
Company or a subsidiary of the Company with or into any other corporation, or a
binding share exchange involving the Company’s securities occurs, other than any
such transaction which would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) at least 51% of the combined voting power of the Voting Stock
of the Company or such surviving entity outstanding immediately after such
transaction; or

                          (d)      the shareholders of the Company approve a
plan of complete liquidation of the Company or an agreement for the sale or
disposition by the Company of all or substantially all the Company’s assets.

                1.11     “Code” shall mean the Internal Revenue Code of 1986, as
amended, and the rules, regulations and interpretations issued thereunder.

                1.12     “Commencement Date” shall be September 29, 2003.

                1.13     “Committee” shall have the meaning given such term in
Section 5.1of this Agreement.

                1.14     “Company” shall have the meaning given such term in the
Preamble of this Agreement.

                1.15     “Competes” shall mean the direct competition by a
person or entity with the Company, which shall be determined by the Board, in
good faith, based upon the one or more of the following factors: (a) whether the
person or entity is engaged in the sale of children’s educational products
through a party plan sales model in the United States, (b) whether the person or
entity is engaged in for-profit fund raising activities in the United States,
(c) whether the person or entity is engaged in the sale of general merchandise,
i.e. greeting cards, gift-wrap and giftware items, utilizing an independent
representative assisted mail order sales model in Canada or the United States,
and (d) any activity of the Company added to this list by action of the Board,
in good faith; provided, that, no activity added to this list by action of the
Board shall prohibit Executive from engaging in any then current activity of
Executive.

                1.16      “Confidential Information” shall include, without
limitation by reason of specification, any information, including, without
limitation, trade secrets, operational methods, methods of doing business,
technical processes, formulae, designs and design projects, inventions, research
projects, strategic plans, possible acquisition information and other business
affairs of the Company or its Affiliates in that it is not generally known or
available to the public, except as the result of unauthorized disclosure by or
information supplied by Executive or employees or agents of Woodclyffe, which
(i) is or are designed to be used in, or are or may be useful in connection
with, the Business of the Company, any Subsidiary or any Affiliate of any
thereof, or which, in the case of any of these entities, results from any of the
research or development activities of any such entity, or (ii) gives the Company
or a Subsidiary or any Affiliate an opportunity or the possibility of obtaining
an advantage over competitors who may not know or use such information or who
are not lawfully permitted to use the same.

3

--------------------------------------------------------------------------------

                1.17     “Date of Termination” shall mean the Term Date, or any
date upon which this Agreement shall terminate pursuant to Section 7 of this
Agreement.

                1.18      “Disability” shall mean the inability of Executive to
perform the Duties, if performing the Duties for the Company or a Subsidiary,
pursuant to the terms of this Agreement and by-laws of the Company as
hereinafter provided, because of physical or mental disability, where such
disability shall have existed for a period of more than 90 consecutive days or
an aggregate of 120 days in any 365 day period. The existence of a Disability
means that Executive’s mental and/or physical condition substantially interferes
with Executive’s performance of his substantive duties for the Company and/or
its Subsidiaries as specified in this Agreement. The fact of whether or not a
Disability exists hereunder shall be determined by professionally qualified
medical experts selected by the Board and reasonably acceptable to Executive or
his agent.

                1.19     “Duties” shall have the meaning assigned to such term
in Section 2.1 of this Agreement.

                1.20     “Executive” shall have the meaning assigned to such
term in the Preamble of this Agreement.

                1.21     “Fair Market Value” shall mean the fair market value of
stock, including the Restricted Stock Award, or other property as determined by
the Committee or under procedures established by the Committee. Unless otherwise
determined by the Committee, in good faith, the Fair Market Value of stock as of
any given date shall be determined as follows: (i) if the stock is traded
over-the-counter on the date in question, but is not classified as a national
market issue, and the stock is regularly traded in this manner, then the Fair
Market Value shall be equal to the mean between the last reported representative
bid and asked prices quoted by the Nasdaq system for such date; or (ii) if the
stock is traded over-the-counter on the date in question and is classified as a
national market issue, and is regularly traded in this manner, then the Fair
Market Value shall be equal to the last-transaction price quoted by the Nasdaq
system for such date; or (iii) if the stock is traded on a stock exchange on the
date in question, and is regularly traded in this manner, then the Fair Market
Value shall be equal to the closing price reported by the applicable composite
transactions report for such date; or (iv) if (i), (ii) or (iii) shall not
apply, as the Committee shall, in good faith, determine.

4

--------------------------------------------------------------------------------

                1.22     “Goals” shall mean the goals, the completion of which
is a condition of the payment of the Bonus for a fiscal year of the Company,
which are to be initially proposed by Executive and approved by the Committee as
goals with respect to a specific fiscal year of the Company.

                1.23      “Good Reason”shall have the meaning given such term in
Section 7.6 of this Agreement.

                1.24     “Grant” shall have the meaning assigned to such term in
Section 5.3 of this Agreement.

                1.25      “Guaranteed Amount” shall have the meaning assigned to
such term in Section 5.4 of this Agreement.

                1.26     “Panel” shall have the meaning given such term in
Section 8 of this Agreement.

                1.27     “Person” shall mean any individual, sole
proprietorship, partnership, joint venture, trust, unincorporated organization,
association, corporation, limited liability company, institution, public benefit
corporation, entity or government (whether federal, state, county, city,
municipal or otherwise, including, without limitation, any instrumentality,
division, agency, body or department thereof).

                1.28     “Private Investors” shall mean the purchasers of common
stock of the Company in the Company’s $7.5 million private equity offering
consummated on January 14, 2003.

                1.29     “Registration Rights Agreement” shall have the meaning
assigned to such term in Section 5.3 of this Agreement.

                1.30     “Registration Statement” shall have the meaning
assigned to such term in Section 5.3 of this Agreement.

                1.31     “Restricted Stock Award” shall have the meaning
assigned to such term in Section 5.3 of this Agreement.

                1.32     “Service Year” shall mean each twelve-month period, or
part thereof, during which Executive is providing services to the Company
hereunder, commencing on the Commencement Date and on the same day of the
subsequent calendar year and each consecutive 12 month period thereafter.

                1.33     “Subsidiary” shall mean a corporation of which more
than 50% of the Voting Stock is owned, directly or indirectly, by the Company.

                1.34     “Term”shall mean the term of employment of Executive
under this Agreement.

                1.35     “Term Date” shall have the meaning assigned to such
term in Section 3 of this Agreement.

5

--------------------------------------------------------------------------------

                1.36     “Trust Agreement” shall mean the Trust Agreement to be
entered into by and between the Company and a financial institution, as trustee,
the corpus of which shall be the Grant.

                1.37     “Voting Stock” shall mean capital stock of a
corporation which gives the holder the right to vote in the election of
directors for such corporation in the ordinary course of business and not as the
result of, or contingent upon, the happening of any event.

                1.38     “Woodclyffe”shall mean Woodclyffe Group, L.L.C., a
Connecticut limited liability company.

                Wherever from the context it appears appropriate, each word or
phrase stated in either the singular or the plural shall include the singular
and the plural, and each pronoun stated in the masculine, feminine or neuter
gender shall include the masculine, feminine and neuter.

2.     SERVICES AND DUTIES OF EXECUTIVE

                2.1     Services; Title; Duties.   The Company hereby employs
Executive, and Executive hereby accepts employment, as President and Chief
Executive Officer of the Company. The duties of Executive (the “Duties”) shall
be (i) to have general and active management and control over the business and
affairs of the Company and its Subsidiaries, (ii) as are provided in the bylaws
of the Company, (iii) those responsibilities assigned to him by the Board
consistent with the foregoing, (iv) to propose the Goals for each fiscal year,
commencing the fiscal year beginning October 1, 2003, such proposed Goals to be
submitted to the Committee no later than October 30, 2003 and 30 days prior to
the beginning of each fiscal year thereafter, and (v) services as are necessary
and desirable to protect and to advance the best interests of the Company and
its Subsidiaries, acting, in all instances, under the supervision of and in
accordance with the policies set by the Board.

                2.2     Performance of Duties.   Executive is engaged in other
business activities which as of the date hereof have been disclosed by Executive
to the Board in writing. These activities together with any other business
activities for which Executive receives compensation which are hereafter
approved by the Board are referred to as the “Approved Activities.” Executive
agrees to disclose to the Chairman of the Board and the General Counsel of the
Company a list of Approved Activities and proposed Approved Activities, in
writing, every 90 days, commencing 90 days after the Commencement Date.
Executive shall not engage in business activities for compensation other than
Approved Activities. Executive shall devote such amount of Executive’s working
time as is necessary and appropriate (60% of Executive’s working hours are
committed to Executive’s employment hereunder) to conduct diligently the Duties
as an executive of the Company and to conduct such other executive duties as are
assigned to him from time to time by the Board. Executive agrees that the
Approved Activities will be subservient to the Duties and will not interfere
with Executive’s obligations hereunder in any material way. During the Term,
except for the Approved Activities, Executive: (i) shall comply with all laws,
statutes, ordinances, rules and regulations relating to the Business, and (ii)
except for Approved Activities, shall not engage in or become employed or
otherwise retained, directly or indirectly, in a business which Competes with
the Business of the Company and its Subsidiaries, without the prior written
consent of the Board, nor shall Executive act as a consultant to or provide any
services to, whether on a remunerative basis or otherwise, the commercial or
professional business of any other Person which Competes with the Business of
the Company and its Subsidiaries, without such written consent, which, in both
instances, may be given or withheld by the Board in its absolute discretion.
Activities of Woodclyffe shall not be deemed activities of Executive unless
Executive is directly engaged in such activities.

6

--------------------------------------------------------------------------------

3.     TERM OF SERVICES

                The employment of Executive pursuant to this Agreement commenced
as of the Commencement Date and shall end on September 30, 2005, unless sooner
terminated pursuant to Section 7of this Agreement or unless extended for one
additional year to September 30, 2006 at the option of Executive (the “Term
Date”). To exercise the foregoing option, Executive shall give written notice to
the Company of the exercise of such option no later than August 11, 2005.
Executive may not exercise such option after the earlier of such time as (i) the
Board notifies Executive that Executive’s employment hereunder is being
terminated for Cause, and (ii) Executive gives to the Company notice of
termination of Executive’s employment hereunder for any reason.

4.     FEES, PAYMENTS, AND BENEFITS

                The Company shall pay Executive as provided herein, for all of
the services to be rendered by Executive hereunder during the Term, and in
consideration of the various restrictions imposed upon Executive during the Term
and the Restricted Period, and otherwise under this Agreement, the Basic Salary
and other benefits as provided for and determined pursuant to Sections 5 and 6,
inclusive, of this Agreement; provided, however, that no amounts shall be paid
to Executive under this Agreement for any period subsequent to the termination
of employment of Executive for any reason whatsoever, except as provided in
subparagraph (c) of Section 5.2 of this Agreement, Section 5.4 of this
Agreement, or Section 7 of this Agreement.

5.     BASIC SALARY / BONUS

                5.1      Basic Salary.   The Company shall pay Executive, for
all of the services to be rendered by Executive hereunder during the Term, a fee
of $50,000 per month (as adjusted upward by the Board from time to time) (the
“Basic Salary”), payable monthly (in advance at the beginning of each month),
less such deductions or amounts as are required to be deducted or withheld by
applicable laws or regulations, deductions for Executive’s contributions to
welfare benefits provided by the Company to Executive and such other deductions
or amounts, if any, as are authorized by Executive. The Basic Salary shall be
prorated for the month in which Executive’s employment pursuant to this
Agreement commences or terminates. The Basic Salary may be increased from time
to time by the Board and, once increased, shall not thereafter be reduced. The
Basic Salary shall be reviewed at least once in every Service Year by a
committee of the Board responsible for determining compensation of senior
management of the Company, each of the members of which is a
“non-employee-director” as defined in Rule 16b-3 of the Securities and Exchange
Commission under the Act (the “Committee”). Any increase in the Basic Salary
shall not serve to offset or reduce any other obligation to Executive under this
Agreement.

7

--------------------------------------------------------------------------------

                5.2     Bonus.  Executive shall be eligible to receive an annual
Bonus (the “Bonus”) as follows: (a) $150,000 on December 31, 2003, (b) 75% of
the Basic Salary for the fiscal year commencing October 1, 2003, subject to
achievement of the Goals for such fiscal year, payable on November 15, 2004, and
(c) 75% of the Basic Salary for the fiscal year commencing October 1, 2004,
subject to achievement of the Goals for such fiscal year, payable on November
15, 2005 if, in connection with this clause (c), Executive is employed by the
Company as Chief Executive Officer of the Company on September 30, 2005.

                5.3     Restricted Stock Award.

                          (a)     The Grant.   On the date that the Registration
Statement becomes effective, the Company hereby grants to the trustee under the
Trust Agreement for the benefit of Executive 10,000,000 shares of common stock
of the Company (the “Grant”), which shall vest as follows:

                               (i)      On the date that the Registration
Statement becomes effective, 2,000,000 shares of common stock of the Company of
the Grant shall be fully vested and receipt of which shall be deferred pursuant
to the terms of the 2003 Plan, subject to the provisions of Section 7 of this
Agreement.

                               (ii)      On September 30, 2004, 4,000,000 shares
of common stock of the Company of the Grant shall be fully vested, subject to
(A) the right of Executive to defer receipt of the such shares pursuant to the
terms of the 2003 Plan, and (B) the provisions of Section 7 of this Agreement.

                               (iii)      On September 30, 2005, 4,000,000
shares of common stock of the Company of the Grant shall be fully vested,
subject to (A) the right of Executive to defer receipt of the such shares
pursuant to the terms of the 2003 Plan, and (B) the provisions of Section 7 of
this Agreement.

                     (b)       Definition.  The foregoing award of equity of the
Company to Executive is referred to as the “Restricted Stock Award” so long as
the shares subject to the award are not vested.

                     (c)      Registration.

                               (i)      The securities subject to the Grant will
not be registered for resale under the Securities Act of 1933, as amended, on
the date of grant.

                               (ii)      As soon as reasonably practicable after
the date of this Agreement, the Company shall file with the Securities and
Exchange Commission a registration statement on Form S-8 (the “Registration
Statement”) registering the grant by the Company of the Grant.

8

--------------------------------------------------------------------------------

                               (iii)      As soon as reasonably practicable
after the date of this Agreement, the Company and Executive shall enter into a
Registration Rights Agreement (the “Registration Rights Agreement”), which shall
provide that the Company shall register for resale the shares of common stock of
the Company subject to the Grant as follows: (A) with respect to such shares
notdeferred in accordance with this Agreement and the 2003 Plan, as soon as
reasonably practicable following vesting, and (B) with respect to such shares
deferred in accordance with this Agreement and the 2003 Plan, as soon as
reasonably practicable following expiration of such deferral. No registration
rights granted under the Registration Rights Agreement shall be more favorable
than registration rights granted to the Private Investors.

                     (d)      Certificates for Stock.   The Restricted Stock
Award may be evidenced in such manner as the Committee shall determine. If
certificates representing such shares are registered in the name of Executive,
the Committee may require that such certificates bear an appropriate legend
referring to the terms, conditions, and restrictions applicable to the
Restricted Stock Award.

                     (e)      Trust.  The certificates representing shares of
common stock of the Company subject to the Grant shall be held in trust pursuant
to the terms and conditions of the Trust Agreement, pending distribution of the
shares to Executive (or Executive’s beneficiaries or estate in the event of the
death of Executive) or the Company in accordance with the Trust Agreement.

                     (f)      Rights Upon Deferral.   To the extent that any
portion of the Restricted Stock Award is deferred under the 2003 Plan pursuant
to Section 5.3 of this Agreement, Executive’s rights with respect to such
deferred shares, once deferred, shall be determined in accordance with the
provisions of the 2003 Plan, except as otherwise specifically provided in this
Agreement.

                     (g)      Voting Rights.   The Compensation Committee of the
Board of Directors of the Company may direct the trustee under the Trust
Agreement as to the voting of the shares so held in trust and the Compensation
Committee’s instructions shall be subject to the fiduciary duties of the
trustee. Any dividends on shares held in trust pursuant to the Trust Agreement
shall be held in trust until such time as the shares upon which such dividends
were paid are distributed in accordance with the Trust Agreement.

                     (h)      Restrictions on Transfer.   Executive may not
offer, sell, transfer, or otherwise dispose of any shares granted pursuant to
the Restricted Stock Award prior to the vesting thereof. Executive understands
and acknowledges that shares granted to Executive under this Agreement, whether
Restricted Stock or otherwise, may not be offered, sold, transferred, or
otherwise disposed of (“Transferred”) except in accordance with the Securities
Act of 1933, as amended, the rules and regulations thereunder, and all
applicable state securities laws, and may not be Transferred during any Company
imposed blackout periods.

                     (i)      Withholding Taxes.   It shall be a condition to
delivery of a vested portion of the Restricted Stock Award (whether a
distribution under the 2003 Plan or otherwise) that Executive must satisfy all
applicable federal, state and local income tax, employment tax, and withholding
requirements by payment of cash of such amounts to the Company. It shall also be
a condition of any deferral under the 2003 Plan that Executive shall satisfy all
applicable employment tax withholding requirements attributable to such deferral
by payment of cash of such amounts to the Company. Failure to pay such amounts
in full within 30 days after the date due shall result in forfeiture of the
Restricted Stock Award with respect to which such payment is due.

                     (j)      Beneficiaries.  Executive may designate a
beneficiary to be assigned the portion of the Restricted Stock Award granted but
unvested at the time of Executive’s death to which Executive’s estate or
legatees are entitled pursuant to Section 7 of this Agreement. If no beneficiary
has been named by Executive at the time of death, any unvested portion of the
Restricted Stock Award shall be transferred to Executive’s estate to the extent
provided in Section 7 of this Agreement.

9

--------------------------------------------------------------------------------

           5.4      Guaranteed Amount.   If Executive is the Chief Executive
Officer of the Company on September 30, 2005, the Company shall pay Executive on
November 15, 2005 the amount by which the aggregate of the Basic Salary paid
through September 30, 2005, plus the Bonus paid through November 15, 2005, is
less than $2,000,000 (the “Guaranteed Amount”). The Guaranteed Amount shall be
paid in cash unless the Committee determines in good faith that the payment of
the Guaranteed Amount in cash (i) would render the Company insolvent, or (ii)
leave the Company unable to meet its obligation as they accrue, or (iii) would
violate the provisions of an agreement to which the Company is a party which had
been approved by Executive, in which event the Guaranteed Amount shall be paid
in the form of shares of common stock of the Company valued at Fair Market Value
by the Committee, or in the event such form of payment is deemed by the
Committee, in good faith, to be unavailable or not desirable, then in the form
of five year subordinated notes with an interest rate equal to the prime or base
rate of interest charged by banks with their main offices located in the City of
New York, as reported in the Wall Street Journal or a similar publication, such
notes to provide that all principal and interest thereon shall be paid at
maturity.

           5.5      Change of Control.   Upon a Change of Control that occurs
prior to the Date of Termination, (i) Executive shall receive the same payments
and benefits as Executive would have received if Executive’s employment was
terminated without Cause pursuant to Section 7.5 of this Agreement, except with
respect to the vesting of unvested portions of the Grant, and (ii) to the extent
to which such Change of Control occurs prior to the vesting of any portion of
the Grant, any unvested portion of the Grant shall immediately accelerate and
vest as of the date of such Change of Control.

           5.6.      Withholding Taxes.   As an employee of the Company,
Executive’s Basic Salary and Bonus shall be subject to all applicable federal,
state, and local income tax, employment tax, and withholding requirements.

10

--------------------------------------------------------------------------------

6.     ADDITIONAL BENEFITS AND REIMBURSEMENT FOR EXPENSES

           6.1      Additional Benefits.   The Company shall provide the
following additional benefits to Executive during the Term:

                     (a)      provision of a comprehensive medical indemnity
policy for Executive and his family having terms no less favorable than the
coverage made available to other executives of the Company;

                     (b)      a comprehensive disability policy for Executive
having terms no less favorable than coverage made available to other executives
of the Company;

                     (c)      such other benefits as the Board shall lawfully
adopt and approve for Executive.

           6.2      Reimbursement for Expenses.   The Company shall pay or
reimburse Executive for all reasonable expenses actually incurred or paid by
Executive during the Term in the provision of his services hereunder upon
presentation of such bills, expense statements, vouchers or such other
supporting information as the Board may reasonably require. In the event the
Company requires Executive to travel on business during the Term, Executive
shall be entitled to first class air travel and shall be reimbursed for any
travel expenses in accordance with this Section 6.2.

7.     TERMINATION OF SERVICES

           7.1      Death.   If Executive dies during the Term, this Agreement
shall terminate upon the date of death of Executive. Except as set forth in this
Section 7.1, upon the death of Executive, Executive shall receive no further
payments hereunder. Upon the death of Executive:

                     (a)      the designated beneficiaries of Executive, or if
none are designated, Executive’s estate, shall receive at the end of the fiscal
year in which Executive dies only the pro rata portion of the Bonus, if any,
earned during the period commencing at the beginning of the fiscal year (as
described in Section 5.2 of this Agreement) in which Executive’s death occurred
and ending on the date of the death of Executive, subject to achievement of the
Goals for such fiscal year.

                     (b)      in the event that Executive’s death occurs prior
to September 30, 2004, then the portion of the Restricted Stock Award scheduled
to vest on September 30, 2004 pursuant to Section 5.3(a)(ii) of this Agreement
equal to the product of 10,928.96174 multiplied by the number of days elapsed
during the period beginning on October 1, 2003 and ending on the date of death,
inclusive, rounded up to the nearest whole share, shall immediately vest and be
distributed to the designated beneficiaries of Executive hereunder, or if none
are designated, to the Executive’s estate.

11

--------------------------------------------------------------------------------

                     (c)      in the event that Executive’s death occurs after
September 30, 2004 but before September 30, 2005, then the portion of the
Restricted Stock Award scheduled to vest on September 30, 2005 pursuant to
Section 5.3(a)(iii) of this Agreement equal to the product of 10,958.9041
multiplied by the number of days elapsed during the period beginning on October
1, 2004 and ending on the date of death, inclusive, rounded up to the nearest
whole share, shall immediately vest and be distributed to the designated
beneficiaries of Executive hereunder, or if none are designated, to the
Executive’s estate.

                     (d)      except as indicated in Section 7.1(b) or Section
7.1(c) above, any other portion of the Restricted Stock Award that is unvested
on the date of death shall terminate and be null and void as of such date.

                     (e)      notwithstanding the foregoing, any portion of the
Restricted Stock Award, the vesting date of which had occurred, but the receipt
of which was deferred by Executive pursuant to Section 5.3 of this Agreement and
the 2003 Plan, shall be disposed of in accordance with the provisions of the
2003 Plan.

                     (f)      the Company shall reimburse Executive’s estate for
any unreimbursed expenses incurred by Executive prior to the date of death and
which the Company is required to reimburse pursuant to Section 6.2 of this
Agreement.

           7.2      Disability.   If, during the Term, Executive has a
Disability, the Company may, at any time after Executive has a Disability,
terminate this Agreement by written notice to Executive. Except as set forth in
this Section 7.2, upon termination of Executive due to Disability, Executive
shall receive no further payments hereunder. Upon termination by the Company due
to Executive’s Disability:

                     (a)      Executive shall receive at the end of the fiscal
year in which Executive is terminated due to Disability only the pro rata
portion of the Bonus, if any, earned during the period commencing at the
beginning of the fiscal year (as described in Section 5.2 of this Agreement) in
which the termination for Disability occurred and ending on the Date of
Termination due to Disability, subject to achievement of the Goals for such
fiscal year.

                     (b)      in the event that such termination occurs prior to
September 30, 2004, then the portion of the Restricted Stock Award scheduled to
vest on September 30, 2004 pursuant to Section 5.3(a)(ii) of this Agreement
equal to the product of 10,928.96174 multiplied by the number of days elapsed
during the period beginning on October 1, 2003 and ending on the Date of
Termination due to Disability, inclusive, rounded up to the nearest whole share,
shall immediately vest and be distributed to Executive.

                     (c)      in the event that such termination occurs after
September 30, 2004 but before September 30, 2005, then the portion of the
Restricted Stock Award scheduled to vest on September 30, 2005 pursuant to
Section 5.3(a)(iii) of this Agreement equal to the product of 10,958.9041
multiplied by the number of days elapsed during the period beginning on October
1, 2004 and ending on the Date of Termination due to Disability, inclusive,
rounded up to the nearest whole share, shall immediately vest and be distributed
to Executive.

12

--------------------------------------------------------------------------------

                     (d)      except as indicated in Section 7.2(b) or Section
7.2(c) above, any other portion of the Restricted Stock Award that is unvested
on the Date of Termination due to Disability shall terminate and be null and
void as of such date.

                     (e)      notwithstanding the foregoing, any portion of the
Restricted Stock Award, the vesting date of which had occurred, but the receipt
of which was deferred by Executive pursuant to Section 5.3 of this Agreement and
the 2003 Plan, shall be disposed of in accordance with the provisions of the
2003 Plan.

                     (f)      the Company shall reimburse Executive for any
unreimbursed expenses incurred by Executive prior to the Date of Termination due
to Disability and which the Company is required to reimburse pursuant to Section
6.2 of this Agreement.

           7.3      Voluntary Termination.   This Agreement may be terminated by
Executive at any time with or without cause upon 60 days prior written notice to
the Company. After such sixty day period, the Company shall have no further
liability to make payments hereunder except those required by law or which were
accrued and unpaid at the Date of Termination and Executive shall forfeit all
unvested portions of the Restricted Stock Award.

           7.4      Termination for Cause.   The Company may terminate
Executive’s employment hereunder for Cause at any time by written notice given
to Executive by the Board. Upon such termination Executive shall not have any
right to receive any further payments hereunder, except for cash amounts accrued
and unpaid hereunder prior thereto and provide welfare benefits as required by
law and except as provided in Section 7.8 of this Agreement, and Executive shall
forfeit all unvested portions of the Restricted Stock Award.

           7.5      Termination Without Cause.   In the event that Executive's
employment hereunder is terminated by the Company without Cause:

                     (a)      Executive shall continue to receive the Basic
Salary for a period beginning on the Date of Termination and ending on the
earlier to occur of (i) the 12 month anniversary of the Date of Termination, and
(ii) the Term Date. Executive shall also receive, at the end of the fiscal year
in which the Date of Termination occurs, the pro rata portion of the Bonus, if
any, earned during the period commencing at the beginning of the fiscal year (as
described in Section 5.2 of this Agreement) in which such termination occurred
and ending on the Date of Termination, subject to achievement of the Goals for
such fiscal year.

                     (b)      Executive shall be entitled to the Guaranteed
Amount and:

                               (i)      in the event that such termination
occurs prior to September 30, 2004, then the portion of the Restricted Stock
Award scheduled to vest on September 30, 2004 pursuant to Section 5.3(a)(ii) of
this Agreement equal to the product of 10,928.96174 multiplied by the number of
days elapsed during the period beginning on October 1, 2003 and ending on the
Date of Termination, inclusive, rounded up to the nearest whole share, shall
immediately vest and be distributed to Executive.

13

--------------------------------------------------------------------------------

                               (ii)      in the event that such termination
occurs after September 30, 2004 but before September 30, 2005, then the portion
of the Restricted Stock Award scheduled to vest on September 30, 2005 pursuant
to Section 5.3(a)(iii) of this Agreement equal to the product of 10,958.9041
multiplied by the number of days elapsed during the period beginning on October
1, 2004 and ending on the Date of Termination, inclusive, rounded up to the
nearest whole share, shall immediately vest and be distributed to Executive.

                               (iii)      as indicated in Section 7.5(b)(i) or
Section 7.5(b)(ii) above, any other portion of the Restricted Stock Award that
is unvested on the Date of Termination shall terminate and be null and void as
of such date.

                               (iv)      notwithstanding the foregoing, any
portion of the Restricted Stock Award, the vesting date of which had occurred,
but the receipt of which was deferred by Executive pursuant to Section 5.3 of
this Agreement and the 2003 Plan, shall be disposed of in accordance with the
provisions of the 2003 Plan.

                               (v)      the Company shall reimburse Executive
for any unreimbursed expenses incurred by Executive prior to the Date of
Termination which the Company is required to reimburse pursuant to Section 6.2
of this Agreement.

                     (c)      The Company shall have no further obligation to
make any payment of the Basic Salary or the Bonus, except as set forth in
Section 7.5 of this Agreement.

           7.6.      Termination for Good Reason.   In the event Executive
terminates Executive’s employment hereunder for Good Reason, Executive shall
receive the same payments and benefits as Executive would have received if
Executive’s employment hereunder was terminated without Cause pursuant to
Section 7.5 of this Agreement; provided, that, in the event of a termination of
Executive’s employment hereunder for Good Reason as a result of Section 7.6(h)
of this Agreement, then Section 5.5 of this Agreement shall govern with respect
to the vesting of the Grant. “Good Reason” for purposes of this Agreement means:

                     (a)      the assignment by the Company to Executive of
duties which are materially different than those as described in this Agreement;

                     (b)      the removal of Executive from, or any failure to
reappoint or reelect Executive to, the highest title held by Executive, except
in connection with a termination of Executive’s employment hereunder for Cause,
or by reason of Executive’s death or Disability;

                     (c)      a reduction or non-payment of the Basic Salary or
failure to review the Basic Salary as required by this Agreement or failure to
pay the Bonus, as required by this Agreement;

                     (d)      a material breach by the Company of this Agreement
which is not cured within 30 days after written notice thereof to the Board by
Executive;

14

--------------------------------------------------------------------------------

                     (e)      requiring Executive to be based anywhere other
than New Canaan, Connecticut, except for required travel on the Company’s
business;

                     (f)      the failure to deliver the Restricted Stock Award
as provided by this Agreement or the 2003 Plan or the failure to pay the
Guaranteed Amount in accordance with this Agreement;

                     (g)      the failure of the Company to obtain the express
written assumption of and agreement to perform this Agreement by any successor
as contemplated in Section 13 of this Agreement; or

                     (h)      a Change of Control shall occur.

           7.7      Notice of Termination.   Any purported termination of
Executive’s employment hereunder by reason of Executive’s Disability or for
Cause, or by Executive for Good Reason shall be communicated by written Notice
of Termination to the other party hereto. For purposes of this Agreement, a
“Notice of Termination” shall mean a notice given by Executive or the Company,
which shall indicate the specific basis for termination of Executive’s
employment hereunder and shall set forth in reasonable detail the facts and
circumstances claimed to provide a basis for determination of any payments under
this Agreement.

           7.8      Date of Termination.   For purposes of this Agreement, “Date
of Termination” shall mean the date of termination of Executive’s employment
specified in the Notice of Termination, which shall not be more than 90 days
after such Notice of Termination is given, as such date may be modified pursuant
to the following two sentences. If within 30 days after any Notice of
Termination is given, the party who receives such Notice of Termination notifies
the other party that a dispute regarding the basis for termination of employment
of Executive hereunder or the determination of any payments to Executive under
this Agreement (a “Dispute”) exists (a “Notice of Dispute”), the Date of
Termination shall be the date on which the Dispute is finally determined, either
by mutual written agreement of the parties, by the Panel, or by a final
judgment, order or decree of a court of competent jurisdiction (the time for
appeal therefrom having expired and no appeal having been perfected); provided,
that, the Date of Termination shall be extended by a Notice of Dispute only if
such notice is given in good faith and the party giving such notice pursues the
resolution of such Dispute with reasonable diligence, and provided further that
pending the resolution of any such Dispute, the Company shall continue to pay
the Basic Salary and to provide Executive with the same or substantially
comparable welfare benefits and prerequisites, to the extent then so available
at the date of such determination, but in no event beyond the Term Date. Should
a Dispute ultimately be determined in favor of the Company, then all sums (net
of tax withholdings by the Company from such sums) paid by the Company from the
Date of Termination specified in the Notice of Termination until final
resolution of the Dispute pursuant to this paragraph shall be repaid promptly by
Executive to the Company. Executive shall not be obligated to pay to the Company
the cost of providing Executive with welfare benefits and prerequisites for such
period, unless the final judgment, order or decree of a court arbitration panel
or other body resolving the Dispute determines that Executive acted in bad faith
in giving a Notice of Dispute. Should a Dispute ultimately be determined in
favor of Executive, then Executive shall be entitled to retain all sums paid and
receive the Bonus and such portion of the Restricted Stock Award which would
have been received but for the Dispute and the Guaranteed Amount (if any) if
then due to Executive pursuant to Section 5.4 of this Agreement, and Executive
shall be entitled to receive, in addition, the payments and other benefits
provided for in this Section 7 to the extent not previously paid hereunder and
the payment of Executive’s reasonable legal fees incurred as a result of such
Dispute upon submission to the Company of a detailed statement of fees from
Executive’s attorneys.

15

--------------------------------------------------------------------------------

8.     ARBITRATION

           8.1      Except as otherwise provided herein, the parties hereby
agree that any Dispute or any dispute regarding the rights and obligations of
any party under this Agreement or under any law governing the relationship
created by this Agreement, including without limitation Executive’s challenge of
a purported termination for Cause or Disability, must be resolved pursuant to
this Section 8. Within seven days after either party’s written notice to the
other of his or its desire to submit any Dispute or arbitrable matter as set
forth herein to arbitration, the parties will meet to attempt to amicably
resolve their differences and, failing such resolution, either or both of the
parties may submit the matter to mandatory and binding arbitration with the
Center for Public Resources (“CPR”). The issue(s) in dispute shall be settled by
arbitration in accordance with the Center for Public Resources Rules for
Non-Administered Arbitration of Business Disputes, by a panel of three
arbitrators (the “Panel”). The only issue(s) to be determined by the Panel will
be those issues specifically submitted to the Panel. The Panel will not extend,
modify or suspend any of the terms of this Agreement. The arbitration shall be
governed by the United States Arbitration Act, 9 U.S.C. §1-16, and judgment upon
the award rendered by the Panel may be entered by any court having jurisdiction
thereof. A determination of the Panel shall be by majority vote.

           8.2      Promptly following receipt of the request for arbitration,
CPR shall convene the parties in person or by telephone to attempt to select the
arbitrators by agreement of the parties. If agreement is not reached, the
Company shall select one arbitrator and Executive shall select one other
arbitrator. These two arbitrators shall select a third arbitrator. If these two
arbitrators are unable to select the third arbitrator by mutual agreement, CPR
shall submit to the parties a list of not less than 11 candidates. Such list
shall include a brief statement of each candidate’s qualifications. Each party
shall number the candidates in order of preference, shall note any objection
they may have to any candidate, and shall deliver the list so marked back to
CPR. Any party failing without good cause to return the candidate list so marked
within 10 days after receipt shall be deemed to have assented to all candidates
listed thereon. CPR shall designate the arbitrator willing to serve for whom the
parties collectively have indicated the highest preference and who does not
appear to have a conflict of interest. If a tie should result between two
candidates, CPR may designate either candidate.

           8.3      This agreement to arbitrate is specifically enforceable.
Judgment upon any award rendered by the Panel may be entered in any court having
jurisdiction. The decision of the Panel within the scope of the submission is
final and binding on all parties, and any right to judicial action on any matter
subject to arbitration hereunder hereby is waived (unless otherwise provided by
applicable law), except suit to enforce this arbitration award or in the event
arbitration is not available for any reason or in the event the Company shall
seek equitable relief to enforce Section 9 of this Agreement. If the rules of
the CPR differ from those of this Section 8, the provisions of this Section
8will control. The Company shall pay all the costs of arbitration including the
fees of the arbitrators, and the arbitrators shall award reasonable legal fees
to Executive, unless the arbitrators or a judicial forum shall finally determine
that Executive acted in bad faith.

16

--------------------------------------------------------------------------------

9.     CONFIDENTIAL INFORMATION AND PROPRIETARY INTERESTS

           9.1      Acknowledgment of Confidentiality.

                     (a)      Executive understands and acknowledges that
Executive may obtain Confidential Information during the course of Executive’s
employment hereunder. Accordingly, Executive agrees that Executive shall not,
either during the Term or at any time within one year after the Date of
Termination (the “Restricted Period”), (i) use or disclose any such Confidential
Information outside the Company, its Subsidiaries and Affiliates; or (ii) except
as required in the proper conduct of Executive’s duties hereunder, remove or aid
in the removal of any Confidential Information or any property or material
relating thereto from the premises of the Company or any Subsidiary or
Affiliate.

                     (b)      The foregoing confidentiality provisions shall
cease to be applicable to any Confidential Information which becomes generally
available to the public (except by reason of or as a consequence of a breach by
Executive of his obligations under this Section 9).

                     (c)      In the event Executive is required by law or a
court order to disclose any such Confidential Information, Executive shall
promptly notify the Company of such requirement and provide the Company with a
copy of any court order or of any law which in his opinion requires such
disclosure and, if the Company so elects, to the extent that Executive is
legally able, permit the Company an adequate opportunity, at its own expense, to
contest such law or court order.

                     (d)      This Agreement shall constitute an agreement to
maintain disclosed information in confidence for purposes of Rule 100(b)(ii) of
Regulation FD promulgated pursuant to the Act. All obligations as to
non-disclosure shall cease as to any part of such information to the extent that
such information is or becomes public other than as a result of a breach of this
provision.

           9.2      Delivery of Material.   Executive shall promptly, and
without charge, deliver to the Company on the termination of Executive’s
employment hereunder, or at any other time the Company may so request, all
memoranda, notes, records, reports, manuals, computer disks, videotapes,
drawings, blueprints and other documents (and all copies thereof) relating to
the Business of the Company, its Subsidiaries and its Affiliates, and all
property associated therewith, which Executive may then possess or have under
his control.

17

--------------------------------------------------------------------------------

10.     SURVIVAL

                   The provisions of Sections5.2, 7, 8, 9, and 10shall survive
termination of this Agreement and remain enforceable according to their terms.

11.     SEVERABILITY

                  The invalidity or unenforceability of any provision of this
Agreement shall in no way affect the validity or enforceability of any other
provisions hereof.

12.     NOTICES

                  All notices, demands and requests required or permitted to be
given under the provisions of this Agreement shall be deemed duly given if made
in writing and delivered personally or mailed by postage prepaid certified or
registered mail, return receipt requested, accompanied by a second copy sent by
ordinary mail, which notices shall be addressed as follows:


If to the Company:       Eos International, Inc.
888 Seventh Avenue, 13th Floor,
New York, New York 10106
Attn: Peter A. Lund       with a copy to:       Pitney, Hardin, Kipp & Szuch LLP
200 Campus Drive
Florham Park, New Jersey 07932
Attn: Frank E. Lawatsch, Jr., Esq.       If to Executive:       Jose Ferreira,
Jr.
73 Turning Mill Lane
New Canaan, Connecticut 06840


                  By notifying the other parties in writing, given as aforesaid,
any party may from time to time change its address or the name of any person to
whose attention notice is to be given, or may add another person to whose
attention notice is to be given, in connection with notice to any party.

18

--------------------------------------------------------------------------------

13.     ASSIGNMENT AND SUCCESSORS

                  Neither this Agreement nor any of his rights or duties
hereunder may be assigned or delegated by Executive. This Agreement is not
assignable by the Company, including, without limitation, to any successor in
interest which takes over all or substantially all of the business of the
Company, as it is conducted at the time of such assignment, without the written
consent of Executive. Any corporation into or with which the Company is merged
or consolidated or which takes over all or substantially all of the business of
the Company shall be deemed to be a successor of the Company for purposes hereof
and the Company shall require as a condition thereof that such corporation
assume this Agreement in form and substance satisfactory to Executive. This
Agreement shall be binding upon and, except as aforesaid, shall inure to the
benefit of the parties and their respective successors and permitted assigns.

14.     ENTIRE AGREEMENT, WAIVER AND OTHER

           14.1.      Integration.   This Agreement, together with the
Engagement Agreement by and between the Company and Woodclyffe dated September
24, 2003, the Trust Agreement, the 2003 Plan, and any deferral election made by
Executive under the 2003 Plan, contains the entire agreement of the parties
hereto on its subject matter and supersedes all previous agreements between the
parties hereto, written or oral, express or implied, covering the subject matter
hereof. No representations, inducements, promises or agreements, oral or
otherwise, not embodied herein, shall be of any force or effect.

           14.2.      No Waiver.

                     (a)      No waiver or modification of any of the provisions
of this Agreement shall be valid unless in writing and signed by or on behalf of
the party granting such waiver or modification. No waiver by any party of any
breach or default hereunder shall be deemed a waiver of any repetition of such
breach or default or shall be deemed a waiver of any other breach or default,
nor shall it in any way affect any of the other terms or conditions of this
Agreement or the enforceability thereof. No failure of the Company to exercise
any power given it hereunder or to insist upon strict compliance by Executive
with any obligation hereunder, and no custom or practice at variance with the
terms hereof, shall constitute a waiver of the right of the Company to demand
strict compliance with the terms hereof.

                     (b)      Executive shall not have the right to sign any
waiver or modification of any provisions of this Agreement on behalf of the
Company, nor shall any action taken by Executive reduce his obligations under
this Agreement.

                     (c)      This Agreement may not be supplemented or
rescinded except by instrument in writing signed by all of the parties hereto
after the date hereof. Neither this Agreement nor any of the rights of any of
the parties hereunder may be terminated except as provided herein. Executive may
not sign any document on behalf of the Company which amends this Agreement.

19

--------------------------------------------------------------------------------

15.     MISCELLANEOUS

           15.1      Governing Law.  This Agreement shall be governed by and
construed, and the rights and obligations of the parties hereto enforced, in
accordance with the laws of the State of Connecticut.

           15.2      Headings.   The section and subsection headings contained
herein are for reference purposes only and shall not in any way affect the
meaning or interpretation of this Agreement.

           15.3      Severability.   The invalidity or unenforceability of any
provision of this Agreement shall in no way affect the validity or
enforceability of any other provisions hereof.

           15.4      Obligations of Company.  The Company’s obligation to pay
for the services provided by Executive hereunder and to make the arrangements
provided herein shall be absolute and unconditional and shall not be affected by
any circumstances, including, without limitation, any setoff, counterclaim,
recoupment, defense or other right which the Company may have against Executive
or anyone else. All amounts payable by the Company hereunder shall be paid
without notice or demand. Except as expressly provided herein, the Company
waives all rights which it may now have or may hereafter have conferred upon it,
by statute or otherwise, to terminate, cancel or rescind this Agreement in whole
or in part. Except as provided in Section 7.8 of this Agreement, each and every
payment made hereunder by the Company shall be final and the Company will not
seek to recover for any reason all or any part of such payment from Executive or
any person entitled thereto. Executive shall not be required to mitigate the
amount of any payment or other benefit provided for in this Agreement by seeking
other employment or otherwise.

           15.5      Rights of Beneficiaries of Executive.   In the event of
Executive’s death only, this Agreement shall inure to the benefit of, and be
enforceable by, Executive’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees. If
Executive should die while any amounts would still be payable to Executive
pursuant to Section 7.1 of this Agreement, all such amounts, unless otherwise
provided herein, shall be paid in accordance with the terms of this Agreement to
Executive’s beneficiary (if one is designated pursuant to this Agreement) or, if
there be no such beneficiary designated, to Executive’s estate.

20

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties have executed this Agreement as of the
date first written above, to be effective as of the Commencement Date.


 

JOSE FERREIRA, JR.

——————————————
Jose Ferreira, Jr., Individually



EOS INTERNATIONAL, INC.


By:  PETER A. LUND
——————————————
Name:     Peter A. Lund
Title:       Chairman of the Board


21

                 